IN THE UNITED STATES DISTREC\ COURT FUR
THE MUDDLE DreTetcyT OF NORTH CAROLS NE

 

 

  

 

 

 

 

 

 

WASOR BOYD WHITLEY \e\ sepa

Plainrs$%, ‘civil action No. 1/41 CVRSe
V: "MOTION to REQGIAEST To
SUERTEE VAN SiWW,et ol ' Holp Defenses Ln Contemer/And.
Delo nde : Gront Ploaintil? CON ANT

IN AND FOR THE RECORD

T MAXO ) WHITLEY ; aie S
on ‘ as + c (ACY:

LZ am a Natural person.
bes MPASOR BOYD liiecr ey Ise Ox leep| Corporete entiky,
Li's September 10, A014, Aad heh haat have not See

Placah oo TE SPONse to motion Teguest Sor comumnicsions fick jig Couct

order Ritiedle to tho by 4-94-2014. Bel oak ak ewe. nek $e syed
Ploiat ise Coe py 0 tide ae | [5 ANS SWER +o Complaint, Plaintt$

lave. Nat have in~ Clhence. +o reviews! aocument - lS Answec

Tn facre Sonia roelne in cea e lies FS. Maer As nadie. the

Plaintiff +o contest fhe claim

 

 

 

Weecefoce Plaink ft preys Lye. Cott gresct His. motion.
Respec{ully Culamitted tis Oth dos ae September
//afe Ldbikhwy

MésoR Boyd WHITLEY

 

 

 

 

Case 1:19-cv-00358-TDS-JLW Document 19 Filed 09/13/19 Page 1 of 1
